451 F.2d 1346
Mickey H. WEISS, Petitioner-Appellant,v.UNITED STATES BOARD OF PAROLE, Respondent-Appellee.
No. 71-1141.
United States Court of Appeals,Fifth Circuit.
Dec. 6, 1971.

Jack W. Tarver, Jr.  (Court appointed), Atlanta, Ga., for petitioner-appellant.
John W. Stokes, Jr., U. S. Atty., Richard H. Still, Jr., Charles A. Pannell, Jr., Allen I. Hirsch, Asst. U. S. Attys., Atlanta, Ga., for respondent-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
On November 29, 1961, the United States District Court for the Southern District of Texas sentenced Mickey H. Weiss to imprisonment for a term of ten years, 18 U.S.C. Sec. 2314.  On August 24, 1966, Weiss was paroled.  On August 26, 1968, a revocation hearing was held and the parole was revoked.


2
Weiss challenged the revocation as improperly entered, but the District Court denied relief.


3
An official certificate from the authorities at the United States Penitentiary, Atlanta, Georgia, was filed with this Court, in which it is certified that Weiss was discharged from that institution on June 28, 1971, and is now residing in Miami, Florida.


4
Since Weiss is no longer incarcerated by virtue of the challenged revocation, the issues presented upon this appeal are moot.  See Nelson v. United States, 5 Cir., 1971, 443 F.2d 75, a case directly in point.


5
Appeal dismissed.